      Case 1:20-cv-02245-EGS-GMH Document 81 Filed 11/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                   Plaintiff,
                                                   Civil Docket No. 1:20-cv-02245-EGS
        v.

 CHAD WOLF, Acting Secretary of Homeland
 Security, et al.,

                   Defendants.



                                  NOTICE OF APPEAL
       NOTICE IS HEREBY GIVEN that all Defendants appeal to the United States Court of

Appeals for the District of Columbia Circuit from this Court’s November 18, 2020 Order (ECF

No. 79) and Memorandum Opinion (ECF No. 80) granting a preliminary injunction.


Dated: November 25, 2020
Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  JOHN V. COGHLAN
                                                  Deputy Assistant Attorney General

                                                  /s/ Jean Lin
                                                  JEAN LIN (NY Bar 4074530)
                                                  Special Litigation Counsel
                                                  KEVIN SNELL
                                                  TANYA SENANAYAKE (D.C. Bar 1006218)
                                                  Trial Attorneys
                                                  Federal Programs Branch
                                                  Civil Division, Department of Justice

                                              1
Case 1:20-cv-02245-EGS-GMH Document 81 Filed 11/25/20 Page 2 of 2




                                    1100 L Street, N.W.
                                    Washington, D.C. 20005
                                    (202) 514-3716
                                    Jean.Lin@usdoj.gov
                                    Attorneys for Defendants




                                2
